Exhibit 10.2(t)

APPENDIX

ECHELON CORPORATION

1997 PLAN

STOCK OPTION AGREEMENT

FOR OPTIONEES OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides and/or works in
one of the countries listed below. This Appendix forms part of the Option
Agreement. Capitalized terms used, but not defined herein, shall have the same
meanings assigned to them in the Plan and the Option Agreement.

If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Optionee under these circumstances.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which the Optionee should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control, and other laws in effect in the Optionee’s country as of July 2012.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Optionee not rely on the information in this
Appendix as the only source of information relating to the consequences of his
or her participation in the Plan because the information may be out of date at
the time the Optionee exercises the Option or sells Shares acquired under the
Plan.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Optionee’s situation.

Finally, if the Optionee is a citizen or resident of a country other than the
one in which the Optionee is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Date of Grant, the information contained herein may
not be applicable in the same manner to the Optionee.

FRANCE

Terms and Conditions

Language Consent

In accepting this Option, the Optionee confirms having read and understood the
Plan, the Option Agreement and this Appendix, including all terms and conditions
included therein, which were provided in the English language. The Optionee
accepts the terms of those documents accordingly.

 

Page 1 of 7



--------------------------------------------------------------------------------

En acceptant l’Option, le Bénéficiaire de l’Option confirme avoir lu et compris
le Plan, le Contrat d’Option et le présent Appendice, y compris leurs termes et
conditions, qui lui ont été communiqués en langue anglaise. Le Bénéficiaire de
l’Option accepte les termes de ces documents en connaissance de cause.

Notifications

Tax Information

The Option is not intended to be a French tax-qualified Award.

Exchange Control Information

If the Optionee maintains a foreign bank account, he or she is required to
report such to the French tax authorities when filing his or her annual tax
return.

GERMANY

Notifications

Exchange Control Information

If the Optionee makes cross-border payments in excess of €12,500 in connection
with the purchase or sale of securities (including Shares acquired under the
Plan) or the receipt of any dividends, the Optionee must file a report with the
Servicezentrum Außenwirtschaftsstatistik, which is the competent federal office
of the Deutsche Bundesbank (the German Central Bank) for such notifications in
Germany. The Optionee is responsible for satisfying the reporting obligation and
should be able to obtain a copy of the form used for this purpose from the
German bank the Optionee uses to carry out the transfer.

In addition, in the unlikely event that the Optionee holds Shares exceeding 10%
of the total capital of the Company, the Optionee must report his or her
holdings in the Company on an annual basis.

HONG KONG

Terms and Conditions

Securities Law Information

WARNING: The grant of the Option under the terms of the Option Agreement and the
Plan and the issuance of Shares upon exercise of the Option do not constitute a
public offer of securities under Hong Kong law and are available only to
Employees of the Company or its Subsidiaries or affiliates of the Company.

Please be aware that the Option Agreement, including this Appendix, the Plan,
and other incidental communication materials related to the Option that the
Optionee may receive have not been reviewed by any regulatory authority in Hong
Kong. The Optionee is advised to exercise caution in relation to the right to
acquire Shares at exercise of the Option, or otherwise, under the Plan. If the
Optionee is in any doubt about any of the contents of the Option Agreement, the
Plan or any other communication materials, the Optionee should obtain
independent professional advice.

Sale of Shares

In accepting the Option, the Optionee agrees that in the event that he or she
acquires Shares in respect of the Option within six months of the Date of Grant,
the Optionee agrees that he or she will not dispose of any Shares acquired prior
to the six-month anniversary of the Date of Grant.

 

Page 2 of 7



--------------------------------------------------------------------------------

Notifications

Nature of Scheme

The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.

ITALY

Terms and Conditions

Method of Payment

Notwithstanding anything to the contrary in the Plan or Agreement, due to
regulatory requirements in Italy, the Optionee will be required to exercise the
Option using the cashless sell-all exercise method pursuant to which all
Exercised Shares will be sold immediately upon exercise and the proceeds of the
sale, less the Exercise Price, any Tax-Related Items and broker’s fees or
commissions, will be remitted to the Optionee. The Company reserves the right to
provide additional methods of exercise depending on the development of local
law.

Data Privacy. This section replaces paragraph 9 of the Option Agreement.

The Optionee understands that the Employer, the Company and any of its
Subsidiaries and affiliates may hold certain personal information about the
Optionee, including, but not limited to, the Optionee’s name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or its Subsidiaries and affilitates, and details of any
Options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding for the purpose of implementing,
administering and managing the Plan (“Personal Data”).

The Optionee also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that the Optionee’s refusal to
provide such Personal Data would make it impossible for the Company to perform
its contractual obligations and may affect the Optionee’s ability to participate
in the Plan. The Controller of Personal Data processing is Echelon Corporation,
with registered offices at 550 Meridian Avenue, San Jose, CA 95126, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy for
data privacy purposes is Echelon Europe LTD – Italy with registered offices in
Piazzale Biancamano 8, 20121 Milano, Italy. The Optionee understands that
Personal Data will not be publicized, but it may be accessible by the Employer
and its internal and external personnel in charge of processing of such Personal
Data and by the data processor (the “Processor”), if any. An updated list of
Processors and other transferees of Personal Data is available upon request from
the Employer. Furthermore, Personal Data will be transferred to Morgan Stanley
Smith Barney and may also be transferred to banks, other financial institutions
or brokers involved in the management and administration of the Plan. The
Optionee understands that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company. The
Optionee further understands that the Company and/or its Subsidiaries and
affiliates will transfer Personal Data amongst themselves as necessary for the
purpose of implementing, administering and managing the Optionee’s participation
in the Plan and that the Company and/or its Subsidiaries and affiliates may each
further transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney, or another third party with
whom the Optionee may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan. The Optionee understands that
these recipients may be acting as Controllers, Processors or persons in charge
of processing, as the case may be, in accordance with local law and may be
located in or outside the

 

Page 3 of 7



--------------------------------------------------------------------------------

European Economic Area in countries such as the United States that may not
provide the same level of protection as intended under Italian data privacy
laws. Should the Company exercise its discretion in suspending all necessary
legal obligations connected with the management and administration of the Plan,
it will delete Personal Data as soon as it has accomplished all the necessary
legal obligations connected with the management and administration of the Plan.

The Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or nonautomated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Optionee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Optionee has the right to, including but not limited
to, access, delete, update, correct or terminate, for legitimate reason, the
Personal Data processing. The Optionee should contact the Employer in this
regard. Furthermore, the Optionee is aware that Personal Data will not be used
for direct marketing purposes. In addition, the Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Optionee’s human resources department.

Plan Acknowledgment

In accepting the Option, the Optionee acknowledges that he or she has received a
copy of the Plan and the Option Agreement, including this Appendix, and has
reviewed such documents in their entirety, fully understands the contents
thereof and accepts all provisions of the Plan and the Option Agreement,
including this Appendix.

The Optionee further acknowledges that he or she has read and specifically and
expressly approves, without limitation, the following clauses in the Option
Agreement: Part I, Termination Period; Paragraph 4: Non-Transferability of
Option; Paragraph 6: Responsibility for Taxes; Paragraph 7: Nature of Grant;
Paragraph 8: No Advice Regarding Grant; Paragraph 11: Restrictions on Sale of
Securities; Paragraph 19: Notice of Governing Law and Venue; Paragraph 20: No
Guarantee of Continued Service; Paragraph 22: Language; Paragraph 24: Imposition
of Other Requirements; and the Data Privacy consent above.

Notifications

Exchange Control Information

Exchange control reporting is required if the Optionee transfers cash or Shares
to or from Italy in excess of €10,000 or the equivalent amount in U.S. dollars.
If the payment is made through an authorized broker resident in Italy, the
broker will comply with the reporting obligation. In addition, the Optionee will
have exchange control reporting obligations if the Optionee has any foreign
investment (including Shares) held outside Italy in excess of €10,000. The
reporting must be done on the Optionee’s individual tax return.

JAPAN

Notifications

Exchange Control Information

If the Optionee maintains a foreign bank account outside of Japan with a value
exceeding ¥50 million as of December 31, the Optionee is required to report such
to the Japanese authorities on an annual basis.

 

Page 4 of 7



--------------------------------------------------------------------------------

In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.

Finally, in the unlikely event that the Optionee purchases Shares valued at more
than ¥100,000,000 in a single transaction, the Optionee must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of the Shares. A Payment Report is required
independently from a Securities Acquisition Report. Therefore, if the total
amount that the Optionee pays upon a one-time transaction for exercising the
Option and purchasing Shares exceeds ¥100,000,000, the Optionee must file both a
Payment Report and a Securities Acquisition Report.

KOREA

Notifications

Exchange Control Information

If the Optionee realizes US$500,000 or more from the sale of Shares or the
receipt of any dividends in a single transaction, he or she must repatriate the
proceeds to Korea within eighteen (18) months of receipt.

NETHERLANDS

Notifications

Insider Trading Notification

The Optionee should be aware of the Dutch insider trading rules, which may
impact the sale of Shares acquired pursuant to exercise of the Option. In
particular, the Optionee may be prohibited from effecting certain transactions
involving Shares during the period in which the Optionee possesses “insider
information” regarding the Company.

In accepting the Option, the Optionee acknowledges having read and understood
the Insider Trading Notification and further acknowledges that it is the
Optionee’s responsibility to comply with the following Dutch insider trading
rules:

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is knowledge of a detail concerning the issuing company to which
the securities relate that is not public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any Employee of the Company or a Subsidiary
or affiliate of the Company in the Netherlands who has inside information as
described herein.

Given the broad scope of the definition of inside information, certain Employees
of the Company working at a Subsidiary or affiliate of the Company in the
Netherlands (including the Optionees participating in the Plan) may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when the Optionee had such inside
information. Please note that the Company cannot be held liable if the Optionee
violates the Dutch insider trading rules. If the Optionee is uncertain whether
the insider trading rules apply to him or her, the Optionee should consult with
his or her personal legal advisor.

 

Page 5 of 7



--------------------------------------------------------------------------------

NORWAY

No country-specific terms apply.

SINGAPORE

Notifications

Securities Law Information

The grant of the Option under the Plan is being made in reliance on
Section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”), pursuant to which it is exempt from the prospectus and registration
requirements under the SFA. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Optionee should note
that the Option is subject to Section 257 of the SFA and that the Optionee will
not be able to sell, or offer for sale, Shares acquired pursuant to exercise of
the Option, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

Director Notification Obligation

If the Optionee is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Optionee is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or affiliate in
writing of an interest (e.g., the Option, Shares, etc.) in the Company or any
Subsidiary, affiliate or other related companies within two (2) business days of
(i) its acquisition or disposal, (ii) any change in previously disclosed
interest (e.g., when Shares acquired pursuant to exercise of the Option are
sold), or (iii) becoming a director, associate director or shadow director.

Insider Trading Notification

The Optionee should be aware of the Singapore insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares (e.g., an
Option) the under the Plan. Under the Singapore insider trading rules, the
Optionee is prohibited from selling Shares when in possession of information
which is not generally available and which the Optionee knows or should know
will have a material effect on the price of Shares once such information is
generally available.

SWEDEN

No country-specific terms apply.

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. This provision supplements paragraph 8 of the Option
Agreement.

If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the income tax or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by

 

Page 6 of 7



--------------------------------------------------------------------------------

the Optionee to the Employer, effective as of the Due Date. The Optionee agrees
that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to in paragraph 6 of the Option
Agreement. The Optionee authorizes the Company to delay the issuance of Shares
to the Optionee unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act of 1934, as amended), the Optionee will not be eligible
for such a loan to cover the income tax due. In the event that the Optionee is a
director or executive officer and the income tax is not collected from or paid
by the Optionee by the Due Date, the amount of any uncollected income tax will
constitute a benefit to the Optionee on which additional income tax and national
insurance contributions (“NICs”) may be payable. The Optionee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company and/or the Employer (as applicable) the value of any employee NICs
due on this additional benefit.

Joint Election

As a condition of the exercise of the Option, the Optionee agrees to accept any
liability for secondary Class 1 NICs (the “Employer NICs”) that may be payable
by the Company and/or the Employer in connection with the Option and any event
giving rise to Tax-Related Items. Without limitation to the foregoing, the
Optionee agrees to enter into a joint election with the Employer (the
“Election”) in the form approved for such Election by HMRC, and any other
required consent or election required to accomplish the transfer of Employer
NICs to the Optionee. The Optionee understands that the Election applies to any
Option granted to the Optionee under the Plan after the execution of the
Election. The Optionee further agrees to execute such other joint elections as
may be required between the Optionee and any successor to the Company and/or the
Employer.

If the Optionee does not enter into the Election prior to the exercise of the
Option or any other event giving rise to Tax-Related Items, the Optionee shall
not be entitled to exercise the Option or receive any benefit in connection with
the Option unless and until the Optionee enters into the Election, and no Shares
or other benefit pursuant to the Option will be issued to the Optionee under the
Plan, without any liability to the Company or the Employer.

The Optionee further agrees that the Company and/or the Employer may collect the
Employer NICs by any of the means set forth in paragraph 8 of the Option
Agreement, as supplemented above.

 

Page 7 of 7